DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the presence of remainder Zn solid solution phase is interpreted as required. Therefore, it is unclear how there could be 20 % of total of MgZn2 and Mg2Zn11 and 80 % of total of Al solid solution phase and Zn-Al-Mg eutectic phase IN ADDITION TO Zn solid solution phase, which combination is encompassed by the claimed amounts. Does it mean that there could be a less than 1% amount of Zn solid solution phase such that other amounts round to 20 % and 80 % respectively? Must there be less than 80 % of total of Al solid solution phase and Zn-Al-Mg eutectic phase? Is there some other reconciliation of this apparent contradiction? 
Regarding Claim 2, it is unclear whether the claimed total amount is to be measured by atomic percent, weight percent, or something else.
Response to Amendment
In view of applicant’s amendments and arguments, applicant traverses the OTDP rejection over Serial No. 17/311,136 of the Office Action mailed on 17 March 2022. Rejection is withdrawn.
In view of applicant’s amendments and arguments, applicant traverses the section 112, paragraph (b) rejection of the Office Action mailed on 17 March 2022. To the extent not repeated above, rejections are withdrawn. Regarding Claim 2, applicant has not addressed this aspect of rejection.
In view of applicant’s amendments and arguments, applicant traverses the section 102 rejection over Endo and the section 103 rejection over Endo in view of Komatsu of the Office Action mailed on 17 March 2022. Rejections are withdrawn.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claims 1 and 2, the reviewed prior art does not teach, suggest, or provide basis for establishing inherency of claimed articles. Particularly, the reviewed prior art does not teach or suggest claimed plating layer composition and phase identities and amounts in the claimed context. For example, Endo JP 2002-206156 fails to teach or suggest claimed phase identities and amounts for the reasons persuasively argued by applicant. See Response filed on 16 June 2022 (pages 5 and 6).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539. The examiner can normally be reached Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
30 June 2022